            Case 3:20-cv-05053-BHS-JRC Document 10 Filed 04/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8
                                 WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 9

10        JEREMY D. LIEBICH,
                                                               CASE NO. 3:20-cv-05053-BHS-JRC
11                                Petitioner,
                                                               ORDER
12                v.

13        JEFFREY A. UTTECHT,

14                                Respondent.

15

16           The District Court has referred this action filed under 28 U.S.C. § 2254 to United States

17   Magistrate Judge J. Richard Creatura. On January 19, 2020, petitioner initiated this action

18   challenging his state court convictions and sentence. See Dkts. 1, 3. Respondent filed his answer

19   on March 3, 2020. Dkts. 8, 9. The Court has reviewed the petition, respondent’s answer, and the

20   state court record. See Dkts. 3, 8, 9.

21           Since respondent filed the answer, petitioner’s time to file petition for collateral attack in

22   state court passed. See Dkts. 8, 9. See RCW § 10.73.090 (no petition or motion for collateral

23   attack may be filed more than one year after the judgment becomes final). If petitioner did not

24


     ORDER - 1
            Case 3:20-cv-05053-BHS-JRC Document 10 Filed 04/29/20 Page 2 of 2



 1   file any form of collateral relief in state court on or before April 1, 2020, he would be

 2   procedurally barred from doing so, and the petition should be dismissed with prejudice. See id.

 3   Based on the record before the Court, it is not clear if petitioner sought collateral review in state

 4   court, between March 3, 2020, the date respondent filed his answer, or if he has procedurally

 5   defaulted on all his claims as of April 1, 2020. See Casey v. Moore, 386 F.3d 896, 920 (9th Cir.

 6   2004); Eisermann v. Penarosa, 33 F. Supp. 2d 1269, 1274 (D. Haw. 1999) (“[I]f a petitioner has

 7   never raised his federal claim to the highest state court available and is now barred from doing so

 8   by a state procedural rule, exhaustion is satisfied because no state remedy remains available, but

 9   the petitioner has procedurally defaulted on his claim.”).

10          Accordingly, the Court needs additional information to make a determination on the

11   petition. The Court orders respondent to supplement his answer and inform the Court whether

12   petitioner’s claims are procedurally defaulted. Respondent’s supplemental answer must be filed

13   on or before May 22, 2020. Petitioner’s supplemental response, if any, is due June 5, 2020. The

14   Clerk is ordered to re-note the petition for consideration on June 5, 2020

15

16          Dated this 29th day of April, 2020.

17

18

19                                                          A
                                                            J. Richard Creatura
20
                                                            United States Magistrate Judge
21

22

23

24


     ORDER - 2
